 
 
I 
112th CONGRESS 1st Session 
H. R. 809 
IN THE HOUSE OF REPRESENTATIVES 
 
February 18, 2011 
Mr. Filner introduced the following bill; which was referred to the Committee on Veterans' Affairs  
 
A BILL 
To direct the Secretary of Veterans Affairs to display in each facility of the Department of Veterans Affairs a Women Veterans Bill of Rights. 
 
 
1.Display of women veterans bill of rights 
(a)EstablishmentThe Secretary of Veterans Affairs shall ensure that the Women Veterans Bill of Rights described in subsection (b) is— 
(1)displayed prominently in each facility of the Department of Veterans Affairs; and 
(2)distributed widely to women veterans. 
(b)Women Veterans Bill of RightsThe Women Veterans Bill of Rights described in this subsection is a sign stating that women veterans should have the following rights: 
(1)The right to a coordinated, comprehensive, primary women’s health care, at every Department of Veterans Affairs medical facility, including the recognized models of best practices, systems, and structures for care delivery that ensure that every woman veteran has access to a Department of Veterans Affairs primary care provider who can meet all her primary care needs, including gender-specific, acute and chronic illness, preventive, and mental health care. 
(2)The right to be treated with dignity and respect at all Department of Veterans Affairs facilities. 
(3)The right to innovation in care delivery promoted and incentivized by the Veterans Health Administration to support local best practices fitted to the particular configuration and women veteran population. 
(4)The right to request and get treatment by clinicians with specific training and experience in women’s health issues. 
(5)The right to enhanced capabilities of medical providers, clinical support, non-clinical, and administrative, to meet the comprehensive health care needs of women veterans. 
(6)The right to request and expect gender equity in provision of clinical health care services. 
(7)The right to equal access to health care services as that of their male counterparts. 
(8)The right to parity to their male veteran counterpart regarding the outcome of performance measures of health care services. 
(9)The right to be informed, through outreach campaigns, of benefits under laws administered by the Secretary of Veterans Affairs and to be included in Department outreach materials for any benefits and service to which they are entitled. 
(10)The right to be featured proportionately, including by age and ethnicity, in Department outreach materials, including electronic and print media that clearly depict them as being the recipient of the benefits and services provided by the Department. 
(11)The right to be recognized as an important separate population in new strategic plans for service delivery within the health care system of the Department of Veterans Affairs. 
(12)The right to equal consideration in hiring and employment for any job to which they apply. 
(13)The right to equal consideration in securing Federal contracts. 
(14)The right to equal access and accommodations in homeless programs that will meet their unique family needs. 
(15)The right to have their claims adjudicated equally, fairly, and accurately without bias or disparate treatment. 
(16)The right to have their military sexual trauma and other injuries compensated in a way that reflects the level of trauma sustained. 
(17)The right to expect that all veteran service officers, especially those who are trained by the Department of Veterans Affairs Training Responsibility Involvement Preparation program for claims processing, are required to receive training to be aware of and sensitive to the signs of military sexual trauma, domestic violence, and personal assault. 
(18)The right to the availability of female personnel to assist them in the disability claims application and appellate processes of the Department. 
(19)The right to the availability of female compensation and pension examiners. 
(20)The right to expect specialized training be provided to disability rating personnel regarding military sexual trauma and gender-specific illnesses so that these claims can be adjudicated more accurately. 
(21)The right to expect the collection of gender-specific data on disability ratings, for the performance of longitudinal and trend analyses, and for other applicable purposes. 
(22)The right to a method to identify and track outcomes for all claims involving personal assault trauma, regardless of the resulting disability. 
(23)The right for women veterans’ programs and women veteran coordinators to be measured and evaluated for performance, consistency, and accountability. 
(24)The right to burial benefits under the laws administered by the Secretary of Veterans Affairs. 
 
